Citation Nr: 0113888	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-13 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased evaluation for asthma, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for 
gastroesophageal reflux disease (GERD), currently evaluated 
as 10 percent disabling.

4.  Entitlement to an increased (compensable) evaluation for 
mechanical low back pain.

5.  Entitlement to an increased (compensable) evaluation for 
tension headaches.


ATTORNEY FOR THE BOARD

Tresa M.  Schlecht, Counsel

INTRODUCTION

The veteran had active service from August 1992 to February 
1997.  This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  A September 1999 rating decision proposed to 
reduce the evaluation of PTSD to noncompensable.  The veteran 
disagreed with that determination and claimed entitlement to 
an evaluation in excess of 30 percent for PTSD.  By a 
December 1999 rating decision, the RO restored the veteran's 
30 percent evaluation for PTSD, resolving that issue, but the 
RO continued the 30 percent evaluation, leaving the veteran's 
claim for an evaluation in excess of 30 percent for PTSD 
unresolved.  A February 2000 rating decision denied an 
evaluation in excess of 10 percent for asthma, denied an 
evaluation in excess of 10 percent for gastroesophageal 
reflux disease, denied a compensable evaluation for 
mechanical low back pain, and denied a compensable evaluation 
for tension headaches.  The veteran disagreed with the 
December 1999 and February 2000 rating decisions in March 
2000.  He submitted a timely substantive appeal in May 2000 
following issuance of a statement of the case in April 2000.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim addressed in the decision below has been obtained.

2.  The veteran's service-connected PTSD is manifested by 
flashbacks, sleep disturbances, depression, irritability, 
isolation, panic or anxiety attacks, reports of auditory 
hallucinations, suicidal and homicidal ideation, and a score 
of 65 on the Global Assessment of Functioning (GAF) scale, 
but, resolving doubt in the veteran's favor, the evidence 
also suggests that the veteran's GAF score for PTSD symptoms 
dropped below 65 during some part of the evaluation period; 
however, the veteran's service-connected PTSD is not 
manifested by illogical, obscure, or irrelevant speech, 
spatial disorientation, neglect of personal hygiene, or 
inability to establish effective relationships.

CONCLUSION OF LAW

The criteria for a 50 percent evaluation for service-
connected PTSD, but not the criteria for an evaluation in 
excess of 50 percent, are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991& Supp. 2000, as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)); 38 C.F.R. §§ 4.1, 4.130, Diagnostic Code 9411 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an evaluation in 
excess of 30 percent for PTSD.  In particular, he contends 
that the severity of his psychiatric symptomatology has 
increased since his last rating evaluation.  Disability 
evaluations are determined by applying the criteria set forth 
in the VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

By a rating decision issued in June 1997, the veteran was 
granted service connection for PTSD, and that service-
connected disability was evaluated as 30 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Service 
connection was also granted for disabilities other than PTSD.  

In April 1999, VA general medical and psychiatric 
examinations were scheduled.  Psychiatric examination was 
conducted in May 1999.  However, in September 1999, a 
scheduled general medical examination was terminated by the 
examiner.  On VA examination conducted in May 1999, the 
veteran reported an increased severity of psychiatric 
symptoms, including frequent flashbacks and intrusive 
thoughts.  He had difficulty sleeping, often sleeping four 
hours or less at night.  He had mood swings "like a see-saw."  
He reported that he never really felt happy.  He had gotten 
into fights with younger men.  He was worried about something 
but did not know what.  The examiner stated that the 
veteran's thought process was impaired by auditory 
hallucinations, which the veteran described as the sound of a 
trumpet playing over and over, voices calling his name, and 
sometimes telling him to do or not to do things.

The examiner noted that the veteran reported that he felt 
like killing someone but did not identify a particular 
person.  He reported being obsessive about checking the locks 
on his doors.  He reported being irritable and angry.  He 
denied memory loss but reported that, at times his mind would 
go blank.  He also reported arguments with his girlfriend 
about misplaced items.  He reported panic attacks in which he 
was unable to breathe, and he would get hot and perspire.

Objectively, the veteran was guarded and fearful during the 
interview.  The rate and flow of his speech was slowed and he 
was almost inaudible at times.  He did not smile, and he took 
the interview very seriously.  He appeared depressed and sad.  
The Millon Clinical Multiaxial Inventory II disclosed that 
the veteran had a desire to talk about himself, had low self-
esteem, was withdrawn, and had aggressive impulses.  The 
examiner concluded that paranoid personality pathology was 
suggested.  Anxiety was also prominent.  The examiner 
assigned a GAF scale score of 40.  The examiner concluded 
that the veteran had major impairment in several areas, such 
as work, judgment, thinking, and mood, with suicidal and 
homicidal ideation.  

By a letter dated in October 1999, a Vet Center counselor 
reported that the veteran was filled with rage, had made 
threatening remarks, and was depressed, having considered 
suicide.  The counselor reported that the veteran had no 
friends and no communications with family members.  He was 
living alone in his car.  His performance in school had 
declined.  He was fearful of the "all-seeing eye" (the symbol 
used on the United States dollar bill).  The counselor 
indicated that the veteran's rage was lethal and explosive, 
and assigned a current GAF score of 20.

On VA examination conducted in December 1999, the veteran 
reported that he was attending school full-time.  The veteran 
reported averaging a 12-pack of beer daily, during service 
and following service, although he reported recent cessation 
of drinking prior to the examination.  The veteran reported a 
preference to be by himself, a tendency to get into conflict 
around others, and feeling like someone was watching or 
following him.  This made him nervous and fearful.  He also 
reported hearing music and smelling smoke.  

The examiner described the veteran's speech as normal in rate 
and volume.  The veteran was oriented and alert.  His affect 
was mildly irritable.  There was evidence of paranoid 
thinking.  He had an apparent delusional belief system, 
especially related to the government and to white people 
generally.  

The examiner reviewed the veteran's clinical history, as 
reflected in the claims file, and obtained history from the 
veteran.  The evaluation procedure included two clinical 
interviews, as well as psychological testing using the MMPI 
(Minnesota Multiphasic Personality Inventory)-II and a Trauma 
Symptom Inventory.  The examiner concluded that the veteran's 
scores on validity scales and clinical scales fell into 
ranges that supported an overall invalidity to the test 
results.  The veteran's score on the trauma symptom inventory 
in particular was in a range typically found for individuals 
who have exaggerated and over-reported symptoms and problems.

The examiner concluded that the current evaluation supported 
the previous diagnosis of PTSD, as well as a diagnosis of 
personality disorder, with a principal diagnosis of paranoid 
personality disorder or delusional disorder.  The veteran's 
use of alcohol also was felt to warrant a diagnosis of 
alcohol dependence.  The examiner assigned a GAF scale score 
of 65 on the basis of impairment due to PTSD, and a score of 
45 when considering those symptoms associated with the 
diagnosis of paranoid personality disorder.  

By correspondence submitted in March 2000, the veteran 
contended that the statement that there was evidence that the 
veteran had psychological problems prior to military service 
was a lie and constituted defamation of character.  The 
veteran requested a formal apology.

The veteran's service-connected PTSD is currently evaluated 
as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  The next higher evaluation, a 50 percent 
evaluation, is warranted where psychiatric disability is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted for disability 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); or the inability to 
establish and maintain effective relationships.

In this case, the veteran's PTSD has been shown to be 
manifested by sleep disturbances, aggressive impulses and 
irritability, suicidal ideation, depression, panic attacks, 
and social isolation, as well as auditory hallucinations, 
among other symptoms.  The description of the veteran's 
symptomatology suggests that at least some of the 
manifestations among the criteria for a 50 percent evaluation 
were present during the pendency of the claim.

The examiners who provided clinical evaluations in May 1999, 
October 1999, and December 1999 the assigned GAF scores 
varying from 20 to 65.  A GAF score of 61 to 70 indicates 
that the examinee has some mild symptoms or some difficulty 
in social, occupational, or school functioning, but generally 
functions pretty well with some meaningful interpersonal 
relationships.  See American Psychiatric Association, 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 46-47 
(4th ed. 1994).  Thus, a GAF score of 65 would be consistent 
with a 30 percent evaluation.  In contrast, a GAF score of 
21-30 indicates that behavior is considerably influenced by 
delusions or hallucinations, or serious impairment in 
communication or judgment, or inability to function in almost 
all areas.  A GAF score of 20 would be consistent with a 
total disability evaluation.  

The Board notes the wide variation in the degree of 
disability suggested by the evidence as to GAF scores.  The 
Board notes that the examiner who conducted the May 1999 VA 
examination suggested that the veteran had paranoid 
personality pathology but did not assign a specific diagnosis 
other than PTSD.  The examiner who conducted the December 
1999 VA examination, however, assigned, in addition to the 
diagnosis of PTSD, a provisional diagnosis of delusional 
disorder, a diagnosis of dysthymic disorder, and a diagnosis 
of alcohol dependence under Axis I, and assigned a principal 
diagnosis of paranoid personality disorder and a diagnosis of 
personality disorder, not otherwise specified, with 
antisocial, borderline, schizotypal, and schizoid traits, 
under Axis II.  

The examiner who conducted the December 1999 VA examination 
also carefully separated out those symptoms he attributed to 
PTSD as contrasted with those symptoms he attributed to the 
veteran's other diagnoses, and assigned a GAF score for each 
diagnosis, representing the severity of disability related to 
the manifestations attributable to that diagnosis.  The 
examiner explained his rationale for assignment of each of 
the diagnoses and the GAF scale scores.  The examiner 
assigned a GAF score of 65 for those symptoms due to PTSD, a 
GAF score of 65 for those symptoms due to dysthymia, 55 for 
those symptoms due to delusional disorder, 55 for those 
symptoms due to other personality disorder, and a GAF score 
of 45 for the symptoms attributable to paranoid personality 
disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998) 
(precluding the Board from differentiating between the 
symptomatology attributable to a nonservice-connected 
disability and that attributable to a service-connected 
disability in the absence of medical evidence making such 
distinction).

The Board finds that the report of the December 1999 VA 
examination is the most persuasive evidence of record as to 
the veteran's current functioning.  The GAF score assigned on 
the basis of that evaluation, for disability due to PTSD, was 
65.  As noted above, a GAF score of 65 is consistent with a 
30 percent evaluation.  However, the Board notes that the 
December 1999 report suggests that the veteran's 
symptomatology had improved somewhat since the October 1999 
evaluation.  The Board also notes that the examiner assigned 
GAF scores of 65 for both the diagnoses of PTSD and of 
dysthymia, but did not state whether the veteran's dysthymia 
was or was not related to the veteran's service-connected 
PTSD.  The Board also notes that none of the three 
examination reports set out clearly the frequency of panic 
attacks or the frequency of auditory hallucinations.  
Resolving doubt as to each of these aspects of the evidence 
in the veteran's favor, the Board finds that a 50 percent 
evaluation for PTSD is warranted.  

However, the severity of the veteran's symptomatology does 
not meet the criteria for the next higher evaluation, a 70 
percent evaluation.  Although the October 1999 report from 
the Vet Center reflects that the veteran was living in his 
car, nevertheless the veteran maintained his attendance in 
school, as the December 1999 VA examination report from the 
Vet Center reflects that the veteran was living in his car, 
it was noted that the veteran used a friend's house to shower 
and maintain his personal hygiene.  The examiner who 
conducted the December 1999 VA examination specifically noted 
that the veteran was casually and appropriately dressed and 
had a goatee.  There was no notation that the veteran's 
hygiene was poor or inappropriate.  

The examiner who conducted the December 1999 VA examination 
explained the apparent decline in the veteran's grades, 
noting that the veteran maintained an A or B average in a 
predominantly black junior college, and that a recent drop in 
grades came after transfer to a four-year state university.  
The Board interprets these statements as indicating that the 
veteran had not suffered a significant decline in school or 
mental functioning.  The Board finds that the veteran's 
ability to maintain his status as a full-time university 
student contradicts a finding of inability to establish and 
maintain effective relationships, or serious deficits in most 
areas, such as would warrant a 70 percent evaluation.  

The Board further notes that there is no evidence that the 
veteran is unable to perform activities of daily living, and 
the evidence establishes that the veteran continues to 
function independently. While the evidence establishes that 
the veteran has panic attacks, it shows that the veteran's 
panic attacks are episodic and are not "near-continuous" so 
as to meet, or so frequent as to approximate, the criteria 
for a 70 percent evaluation.  There is no medical evidence 
that the veteran's speech has ever been illogical, obscure or 
irrelevant, although the veteran did speak very softly, to 
the point he was inaudible at time, on VA examination in May 
1999.  

The Board further notes that the veteran has provided written 
argument of record.  The statements provided by the veteran 
are relevant to the appeal, are typewritten, and logical.  
The veteran's written communication skills, as evidenced by 
the record, contradict a finding that he meets the criteria 
for a 70 percent evaluation.  

The veteran meets at least two of the criteria for a 70 
percent evaluation, in that he has suicidal ideation and 
homicidal ideation, with unprovoked irritability with periods 
of violence.  However, the Board finds that the veteran's 
overall disability picture, when the disability due to those 
disorders for which service connection cannot be granted is 
considered, does not met or approximate the criteria for a 70 
percent evaluation. 

The Board further finds that, to the extent that the evidence 
could be interpreted as consistent with a 70 percent 
disability examination due to psychiatric disorders, the 
evidence establishes that the severity of the veteran 
symptoms as a whole is not attributable to PTSD.  In 
particular, the examiner who conducted the December 1999 VA 
examination provided an opinion that the veteran's primary 
diagnosis was a paranoid personality disorder.  By 
regulation, disability attributable to personality disorder 
cannot be considered service-connected.  38 C.F.R. 
§ 3.303(c); see Winn v. Brown, 8 Vet. App. 510, 515-516 
(1996).

Thus, while the evidence establishes that the veteran has 
difficulty maintaining relationships, such that he has no 
communication with his family, nevertheless, the evidence 
contradicts a finding that there is inability to establish 
and maintain effective relationships, as the veteran 
continues to establish the relationships necessary to 
maintain his status as a student, and maintains relationships 
sufficient to allow him to shower, generally maintain 
personal hygiene, and maintains relationships as necessary to 
continue as a student.

The preponderance of the evidence supports assignment of a 50 
percent rating.  The Board does not find that the evidence is 
in equipoise to warrant a more favorable evaluation.  The 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are thus not applicable to warrant a more favorable 
result.


ORDER

An increased evaluation to 50 percent for service-connected 
PTSD is granted, subject to laws and regulations governing 
effective dates.  To this extent only, the appeal is granted.


REMAND

The veteran contends that he is entitled to an increased 
evaluation for his service-connected asthma, because he now 
requires three daily medications, Albuterol, Singulair, and 
Flovent (inhalational therapy).  The veteran also contends 
that he is entitled to a 30 percent evaluation for migraine 
headaches because he has prostrating attacks that occur 
essentially daily.  He also contends that he is entitled to 
an increased evaluation for hiatal hernia, because he has 
persistent epigastric distress, pyrosis, regurgitation, and 
arm or shoulder pain.  In addition, he contends that he is 
entitled to an increased evaluation for lumbosacral strain, 
as he has required emergency treatment for back spasms and 
requires medication to control the spasms.

The Board notes that the veteran was scheduled for medical 
examination to determine the current severity of these 
service-connected disorders in September 1999.  The report of 
that examination reflects that the examiner considered the 
veteran uncooperative, and the examination was terminated.  
The Board notes that, During the pendency of this veteran's 
appeal, there has been a significant change in the law, with 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim and includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date, and thus is applicable in this case.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board is of the 
opinion that development in compliance with the VCAA requires 
that the veteran be afforded a second opportunity to appear 
for examination to determine the severity of his service-
connected asthma, gastrointestinal reflux disease (GERD), 
mechanical low back pain, and tension headaches.  

The veteran is hereby advised that, even though the examiner 
may have the claims file, current history regarding each 
disability to be evaluated must be obtained, including 
obtaining thorough, current, information from the veteran.  
The veteran is hereby advised that if he fails to report for 
the scheduled examination, without good cause, and fails to 
reschedule the examination, or reports for the examination 
but fails to assist the examiner, the claims for increased 
evaluation will be determined on the evidence of record.

In this regard, the Board notes that the veteran's May 2000 
statement regarding the current severity of each of the 
service-connected disabilities for which he is seeking an 
increased evaluation indicates that there may be additional 
private clinical records regarding each disability, as well 
as private pharmacy records.  The veteran must assist the RO 
by identifying all available relevant records, VA or private, 
and authorizing the necessary releases to enable the RO to 
obtain such records.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all private medical care 
providers who have treated the veteran 
for his service-connected asthma, GERD, 
mechanical low back pain, and tension 
headaches since April 1999, and such 
records, if identified, should be 
requested.  VA clinical records from 
April 1999 to the present should be 
obtained and associated with the claims 
file.  The veteran should be informed of 
the results of all requests for records.  

2.  The veteran should be advised of 
alternative types of evidence that might 
assist in establishing his health status 
during the pendency of the claim, and 
should be afforded the opportunity to 
submit such evidence. 

3.  The veteran should be afforded VA 
neurology, respiratory, and 
gastrointestinal system examinations, or 
other appropriate examinations, as 
necessary to determine the current 
severity of service-connected asthma, 
GERD, mechanical low back pain, and 
tension headaches.  The claims folder 
should be made available to the examiners 
for review before the examinations.  Each 
examiner should describe all pertinent 
symptomatology, including complaints, 
symptoms, and clinical findings.  The 
veteran's functioning should be 
evaluated, with an explanation as to what 
the normal findings should be.  The 
examiners should report complaints and 
objective manifestations of pain, and 
should comment on the functional 
limitations, if any, caused by the 
service-connected disability being 
evaluated.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed, 
including notification to the veteran of 
the results of failure to report for or 
cooperate with scheduled examinations. 

5.  Thereafter, the RO should readjudicate 
the claims for increased evaluations. If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative, if he obtains 
representation, should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes). 





		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 


